Supplemental NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Supplemental Notice of Allowance in response to the amendment filed on 01 September 2022 under 37 CFR 1.312 cancelling Claim 14.   
Claims 2, 14, 16-18, and 28- 29 have been cancelled.
Claims 1, 3-13, 15 and 19-27 are pending in the Application.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

 Allowable Subject Matter
Claims  1, 3-13, 15 and 19-27 are allowed. Renumbered as Claims 1-22.

The following is an examiner’s statement of reasons for allowance:  
During the 19 May 2022 interview, Applicant’s representative Ronald Pomerenke with the Examiner discussed a proposed amendment including different embodiments as incorporated in the independent claims in light of the prior art rejections. The examiner indicated that the proposed amendments appear to overcome the prior art rejections, pending further search and examination, which are now incorporated in the Claims.
The prior art of record fails to anticipate or render obvious,  an apparatus as recited among other limitations in the independent Claim 1,  configured to:
send codewords over the communication channel to the circuit off-die for codewords that are not successfully decoded based on the parity bits, wherein the circuit off-die is configured to decode the codewords that are not successfully decoded at the second semiconductor die; receive a request to copy data on the first semiconductor die, the request is received from the circuit off-die: read multiple codewords from a first set of the non-volatile memory cells that are stored at a single bit per memory cell, the codewords comprising data bits and parity bits; decode and error correct the multiple codewords based on the parity bits; and program the error corrected multiple codewords to a second set of the non-volatile memory cells as multiple bits per memory cell.
Independent Claim 13, recites among other limitations a method of operating non-volatile storage, estimating, by the control die, a bit error rate (BER) of the respective transferred codewords based on the initial syndrome weight; and responsive to a determination that, based on the BER, a subject codeword is un-decodable using an on-die ECC engine on the control die or an off-die ECC engine on an off-die memory controller, initiating a process of recovering data bits of the subject codeword.
Independent Claim 15, recites among other limitations a non-volatile memory system, including decode one or more codewords stored in a first set of the non- volatile memory cells on the first semiconductor die using the second decoding technique to produce data bits and parity bits for the one or more codewords, wherein the one or more codewords are stored in the first set of the non-volatile memory cells at one bit per memory cell; means for storing the data bits and the parity bits for the one or more codewords in a second set of non-volatile memory cells on the first semiconductor die at multiple bits per memory cell; and means for sending data bits of a first codeword without sending any parity bits of the first codeword to the memory controller responsive to successfully decoding the first codeword using the second decoding technique.
Independent Claim 24, recites among other limitations a non-volatile memory system, determine how to process the subject codeword based on the BER of the subject codeword, including: responsive to a determination that, based on the BER of the subject codeword, the subject codeword is not decodable at either the control semiconductor die or a memory controller connected to the control semiconductor die, initiate a data recovery process of the subject codeword by the control semiconductor.
Consequently, Claims 1, 3-13, 15 and 19-27 (renumbered as Claims 1-22) are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 8, 2022
Allowability Notice 20220721
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov